Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Zhaoheng Hydropower Company (the “Company”) on Form 10-Q for the quarter ended September 30, 2008, as filed with the Securities and Exchange Commission on the date therein specified (the “Report”), the undersigned, Guosheng Xu, Chief Executive Officer and Acting Principal Financial Officer of the Company, certifies pursuant to 18 U.S.C.
